Brown, J.
A little after 7 o’clock in the morning of May 17, 1884, as the ferry-boat Fort Lee ivas coming down the river, and ivas entering the slip on the south side of AVest One Hundred and Thirty-First street, her port side, at about the second or third cabin window, came in contact with the bowsprit of the schooner Robert Blair, which was lying bows *571out oil the northerly side of the slip, injuring both vessels. The libel-ant contends that the bowsprit did not extend beyond the line of the pier, while the ferry-boat’s witnesses contended that it extended some 10 or 15 feet beyond.
The schooner, during the evening before, had been moored outside of another schooner lying along the pier, and had been repeatedly requested to move out of the way of the ferry-boat; and at about 9 p. m. the other schooner was hauled out, and the Robert Blair was moored along-sido the dock. The ferry-boat made no subsequent trip that night, and the collision was on her first trip down the next morning. The dock at which she was moored, being a solid dock, causes a very strong current to run across the end of the pier on the ebb-tide. The ferry-boat for this reason is accustomed, in coming down, to run into the slip angling, and dose to the southerly corner of the upper pier. There is no doubt, upon the evidence, that the schooner, whether her bows actually projected, beyond the line of the pier or not, did obstruct and interiore with the usual course that the ferry-boat was entitled to take upon the ebb-tide. Atlow tide the schooner was aground as she lay, but at high water could have been moved further back. The weight of evidence, moreover, is to the effect that her bowsprit, after she was brought along-side the pier, did project somewhat beyond its outer end. In either case, she was violating the rules of the harbor-masters, which require both that such vessels shall lie with their bows in, and also so as not to obstruct and interfere with the ferry-boats of the city. There was nothing to prevent the schooner from complying with these regulations, between 9 p. m. and 7 A. jí. , before the ferry-boat came down; and she had express notice from the ferry-boat not to obstruct her path. The schooner must therefore he held chargeable with fault contributing to the collision.
But the ferry-boat must also be held in fault, because the position of the schooner, her masts', her bowsprit, and jib-boom, were all in plain sight before the ferry-boat reached the pier. If in reality they projected as claimed by the defendants, and as the weight of proof sustains, the bowsprit should have boon seen a considerable distance away. It was not noticed until within 50 yards. This indicates a lack of proper lookout. But, if seen in sufficient time to avoid it, I cannot exonerate the 1'errv-boat on the ground that she was obliged to run close to the corner of the pier as claimed. No doubt that facilitates her entrance; hut proceeding a few feet further to the southward could not have caused her any injury, though possibly a little delay and awkwardness in going into the slip.
It is also urged that the schooner’s lines were loose, so as to allow her to draw towards the ferry-boat, through the effect of the backwater from the latter. The fact may have been so, but that cannot be admitted to .exonerate the ferry-boat. The swaying of the schooner, caused by any slackness of the lines, was but a few feet at most. It was an incident liable to happen. The ferry-boat was bound to give space enough to avoid such contingencies. Both wore .in fault, and the damages must be divided.